Citation Nr: 1812914	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-12 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for gastrointestinal condition other than gastroesophageal reflux disease (GERD) and gastric and duodenal ulcers.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for meningitis.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric condition.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sarcoidosis.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


6.  Entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD) prior to January 29, 2015 and a rating higher than 40 percent for gastroesophageal reflux disease (GERD) and gastric and duodenal ulcers thereafter.

7.  Entitlement to a rating higher than 30 percent for recurrent dislocation of left shoulder, with torn left infraspinatus and supraspinatus tendons and degenerative joint disease, left acromioclavicular joint (minor).

8.  Entitlement to service connection for memory problems.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for a right shoulder condition. 

11.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a March 2015 rating decision, the Veteran was also granted service connection for gastric and duodenal ulcers effective January 29, 2015.  This disability was evaluated with the existing service connection disability of GERD for a new rating of 40 percent.  As such, the Veteran's increased rating claim has been recharacterized to reflect the addition of these gastrointestinal disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral hearing loss and a right shoulder condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1971 rating decision, the RO denied service connection for gastrointestinal condition and anxiety reaction; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  Evidence added to the record since the May 1971 rating decision denying service connection for gastrointestinal condition, now characterized as a gastrointestinal condition other than gastroesophageal reflux disease (GERD) and gastric and duodenal ulcers, does not relate to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim

3.  In a September 2005 rating decision, the RO denied service connection for meningitis the Veteran did not complete an appeal of that decision.

4.  Evidence added to the record since the September 2005 rating decision denying service connection for meningitis, does not relate to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim

5.  In an August 2006 decision, the Board disallowed the Veteran's claim of service connection for sarcoidosis.

6.  In a July 2011 rating decision, the RO denied the Veteran's previous attempt to reopen claims of service connection for anxiety reaction, sarcoidosis, and bilateral hearing loss; the Veteran did not timely initiate an appeal of that decision within one year of notification.

7.  Evidence added to the record since the July 2011 rating decision that disallowed the Veteran's claim of service connection for anxiety reaction, does not relate to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

8.  Evidence added to the record since the July 2011 rating decision that disallowed the Veteran's claim of service connection for sarcoidosis, does not relate to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

9.  Evidence added to the record since the July 2011 rating decision that disallowed the Veteran's claim of service connection for bilateral hearing loss, relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

10.  Prior to September 5, 2014, the Veteran's GERD manifested as epigastric distress, pyrosis, reflux, and mild nausea, but not substernal or arm or shoulder pain, anemia, vomiting, weight loss, hematemesis or melena.

11.  As of September 5, 2014, the Veteran's GERD and gastric and duodenal ulcers manifest as symptomatic anemia and recurring episodes of symptoms, including continuous abdominal pain that was relieved by standard ulcer therapy, anemia, and transient melena once a year lasting for one to nine days, that were not severe four or more times per year lasting on average less than a day.

12.  The Veteran's recurrent dislocation of left shoulder, with torn left infraspinatus and supraspinatus tendons and degenerative joint disease, left acromioclavicular joint (minor) manifests as pain, limitation of motion of the shoulder, and guarding of all movements.  His associated scar was not painful or unstable and did not cover a total area greater than six square inches.

13.  The Veteran's memory problems are not related to his active service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The May 1971 RO decision that denied service connection for gastrointestinal condition and anxiety reaction is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for a gastrointestinal condition other than GERD and gastric and duodenal ulcers have not all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

3.  The September 2005 RO decision that denied service connection for meningitis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).

4.  The criteria for reopening a claim of entitlement to service connection for meningitis have not all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

5.  The July 2011 RO decision that denied the Veteran's previous attempt to reopen a claim of service connection for anxiety reaction, sarcoidosis, and bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).

6.  The criteria for reopening a claim of entitlement to service connection for an acquired psychiatric condition have not all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

7.  The criteria for reopening a claim of entitlement to service connection for sarcoidosis have not all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

8.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

9.  Prior to September 5, 2014, the criteria for a rating higher than 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7346 (2017).

10.  Between September 5, 2014 and January 29, 2015, the criteria for a rating of 40 percent, but not higher, for GERD and gastric and duodenal ulcers have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7346-7304 (2017).

11.  As of January 29, 2015, the criteria for a rating higher than 40 percent for GERD and gastric and duodenal ulcers have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7346-7304 (2017).

12.  The criteria for a rating higher than 30 percent for recurrent dislocation of left shoulder, with torn left infraspinatus and supraspinatus tendons and degenerative joint disease, left acromioclavicular joint (minor) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5202-5201 (2017).

13.  The criteria for service connection for memory loss have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  New and Material Evidence - Gastrointestinal Condition

Prior to the filing of the current claim of entitlement to service connection for a gastrointestinal condition, the AOJ previously denied a claim of service connection for a gastrointestinal condition in May 1971.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. § 7105 (b)(1) (2012); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (1971).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C. § 7105 (b); 38 C.F.R. § 20.201 (1971).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (1971).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C. § 7105 (c) (2012).

In this case, the Veteran did not file a timely notice of disagreement and, therefore, did not appeal the claim to the Board.  Thus, the AOJ decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. § 20.1103.

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO originally denied service connection for a gastrointestinal condition, finding no evidence of a gastrointestinal condition on examination.  The Veteran filed his current claim in October 2012.  Since then, the Veteran has been awarded service connection for gastroesophageal reflux disease (GERD) and gastric and duodenal ulcers in July 2011 and March 2015 rating decisions, respectively, which are gastrointestinal conditions.  Nevertheless, the July 2013 rating decision on appeal specifically denied the Veteran's claim to reopen the issue of service connection for a gastrointestinal condition and the Veteran has perfected an appeal on that issue.  Thus, the Board will consider whether the evidence warrants reopening of the claim of service connection for a gastrointestinal condition other than GERD and ulcers.

The evidence received since the May 1971 rating decision includes the July 2011 and July 2013 VA examinations that diagnosed the Veteran's gastrointestinal complaints as GERD, VA treatment records from September 2014 showing treatment for GERD, and the March 2015 VA examination diagnosing gastric and duodenal ulcers.  There is also an October 2012 letter from Dr. N.O., a private physician, in which she reports that the Veteran has a stomach problem.  There is no evidence of a gastrointestinal condition other than the GERD and gastric and duodenal ulcers, for which the Veteran has already been awarded service connection.  Therefore, this new evidence does not relate to an unestablished fact necessary to substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a gastrointestinal condition other than GERD and ulcers have not been met.





III.  New and Material Evidence - Meningitis

Prior to the filing of the current claim of entitlement to service connection for a meningitis, the AOJ previously denied a claim of service connection for a meningitis in September 2005, finding no evidence of current residuals of meningitis  and no evidence of complaints of or treatment for meningitis during service.  He filed a November 2005 notice of disagreement and the RO issued a statement of the case in March 2006, but the Veteran failed to perfect this appeal with a timely substantive appeal or VA Form 9 and so the September 2005 rating decision became final.

The Veteran filed his current claim in October 2012.

The evidence received since the September 2005 rating decision includes the October 2012 letter from the Veteran's private doctor who related the Veteran's current memory and concentration problems to his reported meningitis in service.  Nevertheless, the new evidence still fails to establish that the Veteran had meningitis during service.  The statement is no more than a reiteration of the Veteran's contention that he had meningitis during service - a contention that was present at the time of the September 2005 decision.  Therefore, this new evidence does not relate to an unestablished fact necessary to substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for meningitis have not been met.


IV.  New and Material Evidence - Acquired Psychiatric Condition

Prior to the filing of the current claim of entitlement to service connection for an acquired psychiatric condition, the AOJ previously denied a claim of service connection for an anxiety reaction in May 1971, finding no evidence of current residuals of meningitis and no evidence of complaints of or treatment for meningitis during service.  The Veteran did not file a timely notice of disagreement and, therefore, did not appeal the claim to the Board.  Thus, the AOJ decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. § 20.1103.

The Veteran's earlier attempt to reopen the claim was denied in an unappealed July 2011 rating decision.  This rating decision denied the Veteran's claim to reopen for failure to submit new and material evidence.  As such, it did not address the merits of the underlying service connection claim.

The Veteran filed his current claim in October 2012.

The evidence received since the July 2011 rating decision includes the October 2012 letter from the Veteran's private doctor who related the Veteran's current neuropsychological impairment to his reported meningitis in service.  Nevertheless, the new evidence still fails to establish that the Veteran had meningitis during service.  Again, it is no more than a reiteration of the Veteran's contentions.  Therefore, this new evidence does not relate to an unestablished fact necessary to substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for an acquired psychiatric condition have not been met.


V.  New and Material Evidence - Sarcoidosis

Prior to the filing of the current claim of entitlement to service connection for sarcoidosis, the Board previously disallowed a claim of service connection for sarcoidosis disability in August 2006, which denied service connection for sarcoidosis, finding that this condition was not shown until approximately two decades after separation from service and was not cause, aggravated, or otherwise related to any disease or injury incurred in service.

The Veteran's earlier attempt to reopen the claim was denied in an unappealed July 2011 rating decision.  This rating decision denied the Veteran's claim to reopen for failure to submit new and material evidence.  As such, it did not address the merits of the underlying service connection claim.

The Veteran submitted his current claim to reopen in October 2012.

The evidence received since the July 2011 rating decision includes an October 2012 letter from the Veteran' private physician that notes that the Veteran has sarcoidosis with current complaints of dyspnea and fatigue, but does not provide any addition evidence relating to that condition.  There is no evidence of sarcoidosis within one year of the Veteran's separation from service and no medical evidence of a causal link between the Veteran's current sarcoidosis and his in-service treatment for acute respiratory disease in February 1968.  Therefore, this new evidence does not relate to an unestablished fact necessary to substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for sarcoidosis have not been met.


VI.  New and Material Evidence - Bilateral Hearing Loss

Prior to the filing of the current claim of entitlement to service connection for an acquired psychiatric condition, the AOJ previously denied a claim of service connection for bilateral hearing loss in July 2011, finding no evidence of current hearing loss, in-service acoustic trauma, or a showing that a current hearing loss condition was related to the Veteran's military service.  The Veteran did not file a timely notice of disagreement and, therefore, did not appeal the claim to the Board.  Thus, the AOJ decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. § 20.1103.

The Veteran filed his current claim in October 2012.

The evidence received since the July 2011 rating decision includes the October 2012 letter from the Veteran's private doctor who described the Veteran's current hearing impairment and related it the Veteran's military service.  As such, the new evidence relates to multiple unestablished facts necessary to substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for bilateral hearing loss have been met.


VII.  Increased Ratings - Generally

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).


A.  GERD

The Veteran is seeking a rating higher than 10 percent for gastroesophageal reflux disease (GERD).  The Veteran was originally granted service connection for GERD in a July 2011 rating decision.  At that time, this disability was rated 10 percent effective February 11, 2011.  The Veteran did not appeal that rating and did not submit new and material evidence within one year of its issuance.  Thus, the July 2011 rating decision is final.

The Veteran submitted his current claim for an increased rating in October 2012.

In a March 2015 rating decision, the Veteran was also granted service connection for gastric and duodenal ulcers effective January 29, 2015, based on the date the Veteran submitted results of a blood test and a September 2014 private treatment record noting gastrointestinal bleeding for the ten days.  This disability was rated 40 percent.  Under 38 C.F.R. § 4.114, ratings for GERD and gastric ulcers cannot be combined with each other and, instead, a single rating, reflecting the predominant disability, is assigned.  Thus, the 40 percent rating for ulcers subsumed the GERD rating.

Although the new rating for ulcers was treated as a new claim in the March 2015 rating decision, it was not otherwise treated as such.  Notably, the Veteran was not provided with separate VCAA notice on this issue.  As such, the Board finds that the Veteran may reasonably assume that it was a partial grant of his pending claim.  Thus his failure to submit a notice of disagreement to the rating assigned therein does not prevent the Board from considering whether the Veteran's gastrointestinal symptoms attributable to either GERD or ulcers warranted a higher rating during this claims period.  Thus, this disability is currently staged with a rating of 10 percent for GERD assigned prior to January 29, 2015, and a 40 percent rating for ulcers assigned thereafter.  As explained below, the Board finds that the date of that staging is incorrect.

The Veteran's GERD was originally rated under Diagnostic Code (DC) 7346.  Under this diagnostic code, hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  38 C.F.R. § 4.114, DC 7346.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Id.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  Id.

As of January 29, 2015, the Veteran was also granted service connection for gastric and duodenal ulcers.  DC 7304 provides the criteria for rating gastric ulcer.  A mild gastric ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating will be assigned where there is evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7304.

In the case of certain disabilities of the digestive system, including hiatal hernias under DC 7346 and gastric ulcers under DC 7304, VA regulations instruct that ratings under these diagnostic codes will not be combined with each other.  38 C.F.R. § 4.114.  Instead, a single rating, reflecting the predominant disability, will be assigned.  To determine this, the Board will consider the Veteran's symptoms under both diagnostic codes and will assign the higher rating of the two.  As of January 29, 2015, the Veteran's GERD and gastric and duodenal ulcers is rated under hyphenated diagnostic code 7346-7304.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The March 2015 rating decision granted service connection for both gastric and duodenal ulcers.  The Board notes that the rating criteria for a duodenal ulcer under DC 7305 are identical to those of DC 7304 for gastric ulcer.  38 C.F.R. § 4.114, Code 7305.


1.  Prior to September 5, 2014

In July 2013 the Veteran underwent a VA stomach and duodenal condition examination in conjunction with this appeal.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time the Veteran was diagnosed with GERD.  He reported an increase in symptoms including epigastric pain, reflux, and heartburn.  He had modified his diet to avoid spicy and fatty foods in order to avoid symptoms.  He denied emergency room visits or hospitalizations due to this disability.  His treatment plan included taking continuous medication for this disability.  He reported symptoms of persistently recurrent epigastric distress, pyrosis, reflux, and mild nausea occurring four or more times per year.  He did not have an esophageal stricture, spasm of esophagus, or acquired diverticulum of the esophagus.  He did not have any associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  A May 2013 CBC found 13.8 gms hemoglobin, 42.4 percent hemocrit, 6.1 white blood cell count, and 212 platelets.  This disability did not impact the Veteran's ability to work.

Based on the above, the Veteran's GERD manifested as persistently recurrent epigastric distress, pyrosis, reflux, and mild nausea prior to September 5, 2014.  This is consistent with the current 10 percent rating.  38 C.F.R. § 4.114, DC 7346.  A higher rating for GERD requires considerable or severe impairment of health with symptoms such as substernal or arm or shoulder pain, vomiting, material weight loss and hematemesis or melena with moderate anemia.  See id.  These symptoms are not present here.  Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for GERD prior to September 5, 2014.

Hence the appeal as to a higher rating for this disability must be denied for this period.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


2.  As of September 5, 2014

A September 5, 2014, CBC found 9.0 gms hemoglobin, 27.4 percent hemocrit, 4.7 white blood cell count, and 217 platelets.  A private treatment record from later that month refers to these readings, notes gastrointestinal bleeding for the ten days, and diagnosed the Veteran with symptomatic anemia.

In March 2015 the Veteran underwent a VA stomach and duodenal condition examination in conjunction with this appeal.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time, the Veteran was taking continuous medication for his gastric and duodenal ulcers.  He reported recurring episodes of symptoms that were not severe four or more times per year lasting on average less than a day.  He had continuous abdominal pain that was relieved by standard ulcer therapy, anemia, and transient melena once a year lasting for one to nine days.  The Veteran had one incapacitating episode per year due to signs or symptoms of this disability.  This episode lasted between one to nine days.  He did not have any associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  A September 2014 upper endoscopy found multiple gastric and duodenal ulcers.  A March 2015 CBC found 12.7 gms hemoglobin, 38.2 percent hemocrit, 6.8 white blood cell count, and 201 platelets.  This disability did not impact the Veteran's ability to work.

As of September 5, 2014, the Veteran's GERD and gastric and duodenal ulcers manifest as symptomatic anemia and recurring episodes of symptoms, including continuous abdominal pain that was relieved by standard ulcer therapy, anemia, and transient melena once a year lasting for one to nine days, that were not severe four or more times per year lasting on average less than a day.  This is consistent with the current 40 percent rating.  38 C.F.R. § 4.114, DC 7304.  A higher rating under DC 7304 requires severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7304.  A higher rating under DC 7346 requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  These symptoms are not present here.  Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 40 percent for GERD and gastric and duodenal ulcers as of September 5, 2014.  

Hence the appeal as to a higher rating for this disability must be denied for this period.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


B.  Left Shoulder

The Veteran is seeking a rating higher than 30 percent for recurrent dislocation of left shoulder, with torn left infraspinatus and supraspinatus tendons and degenerative joint disease, left acromioclavicular joint (left shoulder disability).  As the Veteran is right-handed, this is his minor shoulder.

The Veteran was originally granted service connection for a left shoulder disability in a May 1971 rating decision.  At that time this disability was rated 20 percent effective December 13, 1969, the day after his separation from service.

In a January 2010 rating decision, this rating was increase to 30 percent effective October 9, 2009.

The Veteran submitted his current claim for an increased rating in October 2012.

Currently, the Veteran's left shoulder disability is rated under hyphenated diagnostic code (DC) 5202-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

In his February 2011 statement, the Veteran argued that his left shoulder symptoms included nonunion of the shoulder.

In June 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time, the Veteran reported progressively worse left shoulder pain.  He had a history of rotator cuff tear and labral tear surgery in April 2010.  He reported symptoms of instability, pain, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation several times a week, locking episodes daily or more often, and tenderness, but denied deformity, giving way, incoordination, effusions, or other symptoms.  This disability affected the motion of the joint.  The Veteran had weekly severe flare-ups lasting for hours.  Overhead activities aggravated the pain and medications alleviated it.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  There were no limitations on standing and the Veteran did not use assistive devices or aids.  This disability did not affect a weight-bearing joint and there was no evidence of abnormal weight bearing.  There was no loss of bone or part of a bone.  There were recurrent shoulder dislocations and guarding of all movements.  There was no inflammatory arthritis.  His left shoulder had crepitus, redness, tenderness, pain at rest, instability, and guarding of movement.  His right shoulder range of motion was flexion to 60 degrees and abduction to 50 degrees both with objective evidence of pain.  Pain prevented repetitive testing.  X-rays confirmed degenerative changes of the acromioclavicular joint.  The Veteran was a retired fire fighter.  He had retired in 1983 due to his recurrent left shoulder dislocations.  His left shoulder disability had significant effects on employment in that it caused problems with lifting and carrying, decreased strength in the upper extremity, and pain.  As a result he had been assigned different duties.  This disability also prevented sports and exercise; had moderate effects on chores; and had mild effects on shopping, recreation, and driving.  It did not affect traveling, feeding, bathing, dressing, toileting, or grooming.

In July 2013 the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time the Veteran was diagnosed with left shoulder joint recurrent dislocation due to torn supraspinatus tendon with degenerative joint disease in acromioclavicular joint.  He reported constant left shoulder pain with an intensity of 6/10 and flare-ups of 9/10.  These severe flare-ups were triggered by overhead movements and were alleviated by medications.  His right shoulder range of motion was flexion to 60 degrees with objective evidence of pain at 55 degrees and abduction to 50 degrees with objective evidence of pain at 45 degrees.  After three repetitions his right shoulder range of motion was flexion to 50 degrees and abduction to 50 degrees.  Pain on movement and more movement than normal contributed to his functional loss, functional impairment, and/or additional limitation of motion.  He had localized tenderness or pain to palpation of the joints/soft tissue/biceps tendon.  He had guarding of the right shoulder.  He had full muscle strength and no ankylosis.  All specific tests for rotator cuff conditions were negative.  There was a history of mechanical symptoms and recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint resulting in guarding of all arm movements.  Crank apprehension and relocation test was negative.  The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was no tenderness to palpation of the acromioclavicular joint.  Cross-body adduction test was negative.  The Veteran had not had a total shoulder replacement, but had undergone rotator cuff tear and labral tear surgery in April 2010.  He did not have any residual signs or symptoms due to this surgery.  He did have an associated scar, but it was not painful, unstable, or greater than 39 square cm (6 square inches).  The Veteran did not have any other pertinent physical findings, complication, condition, signs, and/or symptoms related to his left shoulder disability.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Arthritis was document on imaging studies, but there were no other significant diagnostic test findings or results.  This disability did not impact the Veteran's ability to work.

Based on the above, the Veteran's left shoulder disability manifests as pain, limitation of motion of the shoulder, and guarding of all movements.  This is consistent with the current 30 percent rating.  38 C.F.R. § 4.71a, DC 5202-5201.  A rating higher than the Veteran's current 30 percent rating is not available for limitation of motion of the minor shoulder under DC 5201.  38 C.F.R. § 4.71a.  A higher rating under DC 5202 requires fibrous union of the humerus, non-union of the humerus, or loss of head of the humerus.  38 C.F.R. § 4.71a.  None of these symptoms are present here.  Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 30 percent for left shoulder disability.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's associated scar.  Although the Veteran has a scar associated with his left shoulder disability, this scar was not painful or unstable and did not cover a total area greater than six square inches.  As such there is no basis for a separate compensable rating based for his associated scar.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

Hence the appeal as to a higher rating for this disability must be denied for this period.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

C.  Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of GERD, gastric and duodenal ulcers, and left shoulder disability are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


VIII.  Service Connection - Memory Problems

The Veteran is seeking service connection for memory problems, to include as secondary to meningitis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA did not obtain a medical nexus opinion on this issue.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Veteran reports memory problems.  His service treatment records are silent for complaint of, treatment for, or a diagnosis of memory problems during his military service.  The Board finds no evidence suggesting that the Veteran's current memory problems are causally related to his military service or was ever present during his active service.  This is insufficient to warrant the need to provide a medical examination as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As such, an opinion is not necessary.

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

As noted above, the Veteran is not service connected for meningitis and his current attempt to reopen that claim has been denied.  As the Veteran is not service connected for meningitis, this condition cannot form the basis of a secondary service connection claim.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for memory problems and his appeal must be denied. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received sufficient to reopen the Veteran's claim of service connection for gastrointestinal condition other than GERD and gastric and duodenal ulcers; thus the appeal is denied.

New and material evidence has not been received sufficient to reopen the Veteran's claim of service connection for meningitis; thus the appeal is denied.

New and material evidence has not been received sufficient to reopen the Veteran's claim of service connection for an acquired psychiatric condition; thus the appeal is denied.

New and material evidence has not been received sufficient to reopen the Veteran's claim of service connection for sarcoidosis; thus the appeal is denied.

New and material evidence having been received; the Veteran's claim of service connection for bilateral hearing loss is reopened.

Prior to September 5, 2014, a rating higher than 10 percent for GERD is denied.

Between September 5, 2014 and January 29, 2015, a rating of 40 percent, but not higher, for GERD and gastric and duodenal ulcers is granted.

As of January 29, 2015, a rating higher than 40 percent for GERD and gastric and duodenal ulcers is denied.

A rating higher than 30 percent for recurrent dislocation of left shoulder, with torn left infraspinatus and supraspinatus tendons and degenerative joint disease, left acromioclavicular joint (minor) is denied.

Service connection for memory problems as secondary to meningitis is denied.


REMAND

The Veteran has not yet been provided with a VA examination on the issue of service connection for bilateral hearing loss.  In an October 2012 letter, the Veteran's private physician noted that the Veteran had hearing loss and opined that it was related to prolonged exposure to high frequency arms fire noises in service while working as a cook in an artillery battalion.  The Veteran's DD 214 shows training in food service with a final military occupational specialty (MOS) of medical corpsman in an artillery battalion.  At the time of his entrance examination, puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 10, 5, 15, and 15 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 0, 0, and 5 dB respectively.  At the time of his separation examination, puretone thresholds in the right ear at 500, 1000, 2000, and 4000 Hz were 20, 10, 0, and 0 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, and 4000 Hz were 25, 15, 10, and 10 dB respectively.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the Veteran's left ear was shown at separation to have some degree of hearing loss at the 500 Hz level.  As there is an indication that the Veteran's hearing decreased to this extent during service, an examination is necessary to determine whether the Veteran has a hearing loss disability for VA purposes and, if so, whether it is causally related to his active duty military service.

The Veteran is also seeking service connection for a right shoulder condition, to include as secondary to his service connected recurrent dislocation of left shoulder, with torn left infraspinatus and supraspinatus tendons and degenerative joint disease, left acromioclavicular joint (left shoulder disability).  The Veteran has a current right shoulder diagnosis and is service connected for a left shoulder disability.  In an October 2012 letter, the Veteran's private physician stated the Veteran was compensating with his right arm for his left shoulder disability.  The July 2013 VA examiner found that the Veteran's right shoulder condition was less likely as not proximately due to or the result of the Veteran's service connected left shoulder disability, noting that it was more likely than not secondary to the natural process of aging.  This examiner did not address the question of secondary aggravation.  As such, an addendum opinion is necessary to determine whether the Veteran's right shoulder condition was aggravated by his left shoulder disability.

With regard to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the result of this remand on the issues of service connection for bilateral hearing loss and/or a right shoulder disability may impact the Veteran's claim for TDIU.  As such it is inextricably intertwined.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and etiology of any current hearing loss.  The examiner must review the claims file in conjunction with the examination.

The examiner must provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss began in or was caused by active service, to include the claimed in-service noise exposure.  In doing so, the examiner is ask to specifically comment on the audiogram taken at the time of the Veteran's separation examination, which shows some degree of left ear hearing loss under Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

2.  Ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and etiology of any current right shoulder condition.  The examiner must review the claims file in conjunction with the examination. 

The examiner must provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder condition was caused or chronically worsened beyond its natural progression (aggravated) by his recurrent dislocation of left shoulder, with torn left infraspinatus and supraspinatus tendons and degenerative joint disease, left acromioclavicular joint.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

3.  Thereafter, readjudicate the claims for entitlement to service connection for bilateral hearing loss and a right shoulder disability, and entitlement to TDIU.  If any of the benefits sought on appeal is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return those issues to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


